UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 25, 2013 InterCloud Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 000-32037 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 331 Newman Springs Road Building 1, Suite 104 Red Bank, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 561-988-1988 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨¨¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨¨¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨¨¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 7.01.Regulation FD Disclosure Attached as Exhibit 99.1 is an investor presentation we may make to certain existing and potential investors from time to time. The information under this Item 7.01 shall be deemed to be “furnished” and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section and shall not be deemed incorporated by reference in any filing under the Exchange Act or the Securities Act of 1933, as amended. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Investor Presentation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 25, 2013 INTERCLOUD SYSTEMS, INC. By: /s/ Mark E. Munro Name: Mark E. Munro Title: Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Investor Presentation.
